1 Reported in 211 N.W. 310.
There was evidence on the part of two police officers that they saw the defendant, who was convicted of the unlawful transportation of intoxicating liquor, carry across a street at the carnival grounds in Minneapolis and deposit in an automobile a bottle, the contents of which were shown sufficiently though not absolutely to be intoxicating liquor. Opposed was evidence given by the defendant and his brother that there was not such transportation. The issue was one of fact determinable either for or against the defendant. The finding of the trial court is sustained, and there is no room for profitable discussion.
Affirmed. *Page 321